Citation Nr: 0103203	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-20 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to July 
1946. 
 
This appeal arises from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which denied the veteran's claims of 
entitlement to service connection for skin cancer, and 
prostate cancer, based on exposure to ionizing radiation, and 
post-traumatic stress disorder (PTSD).  


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000).  In this case, the 
veteran has been afforded a VA psychiatric examination, 
etiological opinions have been obtained, and there is no 
allegation that relevant medical records exist which are 
obtainable and which have not been associated with the claims 
file.  The Board is therefore satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal for service connection for a psychiatric 
disorder has been obtained and that no further assistance is 
required to comply with the duty to assist.

PTSD

The veteran asserts that service connection should be 
established for PTSD.  The veteran essentially argues that he 
has PTSD as a result of participation in combat on Iwo Jima.  
In a statement accompanying his substantive appeal, he argues 
that he wakes up as much as six to seven times a night with 
nightmares.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110. 

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran's service records show that he participated in 
the assault and capture of Iwo Jima as a member of the 5th 
Marine Division during the period from February to March of 
1945, and that he was apparently assigned to an engineering 
battalion during that time.  He is authorized to wear the 
Asiatic-Pacific Area Campaign Ribbon with one star.  His 
military occupation specialty was clerk typist.  

The veteran's service medical records include a separation 
examination report, dated in February 1946, which shows that 
his psychiatric condition was clinically evaluated as normal.  
The remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving an acquired 
psychiatric disorder.  

The post-service medical evidence includes a report from 
Howard D. Clark, M.D., dated in October 1998, in which Dr. 
Clark states that the veteran has "sever[e] distress 
syndrome" manifested by symptoms that include the inability 
to sleep, restless days and nights and an inability to 
concentrate.  He also refers to a "generalized stress 
syndrome," and he appears to relate this condition to the 
veteran's participation in combat.  

A VA PTSD examination report, dated in November 1998, shows 
that the veteran reported that he had participated in 
demolitions work and combat during service.  He complained of 
insomnia and dreams of combat, for which he had received 
intermittent treatment since 1963 (no such treatment is 
indicated in the veteran's claim (VA Form 21-526)).  He 
stated that his symptoms were not constant, that they may be 
as frequent as three times a month, or that he may be 
asymptomatic for six months.  He had experienced a military 
dream as recently as four weeks before.  However, he never 
had a dream based on an actual incident.  He stated his sleep 
was poor due to worry over the condition of his wife.  On 
examination, there were no homicidal or suicidal ideations, 
delusions or irregularities of speech.  In addition, there 
was no disorientation, impaired recall or inadequate 
judgment.  The examiner stated that the veteran gave no 
history of symptoms of sufficient severity to satisfy 
psychiatric diagnostic criteria.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have PTSD, and that the veteran's claim for PTSD must be 
denied.  See 38 C.F.R. § 3.304(f).  The veteran does not 
appear to have ever received psychiatric treatment.  In 
addition, the VA PTSD examination report shows that the 
examiner concluded that the veteran does not have PTSD.  This 
report includes an account of the veteran's subjective 
history of symptoms, as well as clinical findings.  With 
regard to Dr. Clark's report, the Board notes that Dr. Clark 
appears to have primarily treated the veteran for physical 
conditions, and he does not indicate that he has any 
expertise in psychiatry.  Similarly, Dr. Clark does not 
indicate that he ever gave the veteran a psychiatric 
examination.  In fact, although Dr. Clark refers to 
"distress syndrome" and a "generalized stress syndrome," 
he does not actually state that the veteran has PTSD.  The 
Board therefore finds that Dr. Clark's opinion is not 
accompanied by sufficient indicia of reliability to outweigh 
the VA PTSD examination report.  The Board therefore finds 
that the VA PTSD examination report outweighs any probative 
value of Dr. Clark's opinion, and that the preponderance of 
the evidence is against the claim that the veteran has PTSD.

In reaching this decision, the Board has noted that the 
veteran participated in the battle for Iwo Jima, and the 
Board does not dispute his participation in combat or that he 
is eligible for the special considerations afforded to combat 
veterans.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(d).  However, the Board has determined that his claim 
must be denied as the preponderance of the evidence shows 
that he does not have PTSD.  In such cases, the Court has 
held that 38 U.S.C.A. § 1154 does not address the issues of 
whether a current disability exists, which generally requires 
competent medical evidence.  Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  Accordingly, as the evidence shows that the 
veteran does not have PTSD, 38 U.S.C.A. § 1154 is not for 
consideration.

Finally, to whatever extent the veteran's statements may be 
construed as seeking service connection for PTSD, his 
statements do not provide a sufficient basis for a grant of 
service connection.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for PTSD must be denied. 

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran has stated that he was told by Dr. Smith that 
there was a relationship between service and the cancers.  
However, the veteran did not submit a statement from Dr. 
Smith to that effect.  The record also includes a statement 
from Dr. Clark to the effect that the veteran has carcinoma 
of the prostate and generalized deterioration that is traced 
directly back to the veteran's combat and radiation exposure.  

In light of decisions of the Court and the change in law, 
additional action is required.  Therefore, the case is 
remanded for the following:

1.  The veteran is to be informed that a 
statement from Dr. Smith attributing a 
condition to service has not been 
submitted.  The veteran should contact 
Dr. Smith and have him submit a 
statement.  This serves as notice that 
the veteran has an obligation to submit 
evidence to support his claim.

2.  The RO should refer the file to a VA 
examiner for the purpose of reviewing the 
file and determining whether there is a 
relationship between this veteran's skin 
and prostate cancer and his service, 
including claimed combat service.  It is 
specifically requested that the examiner 
review the 1998 statement of Dr. Clark.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

